Title: To James Madison from the Right Reverend James Madison, [28 December] 1800
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
[28 December 1800]
I recd. your Favour from Richmond, & am greatly obliged for your friendly Information respecting the Land purchased by Mr Patton. I should have answered it sooner, but wished first to see the Result of some kind of Negotiation that had already been opened for Land not far from you. That appears now to be at an End; & if I could get that Part of Patton’s Purchase, which you have described upon equitable, or rather reasonable Terms, I think I should decide upon being your Neighbour; an Event which I ardently wish for. It is not true that I have relinquished the Hope of being still enabled to accomplish that Object; tho’ it is too true, that the late Insurrection has rendered Mrs. M. very averse to the Increase of the No. of our Slaves, which the Settlement of a Farm would make necessary. The Quantity & Quality of the Land you described, it’s Situation, & the Buildings upon it, are all great Objects. If you should meet with Mr Patton, I should be obliged to you to know of him, what are his Terms. I had a Thought of writing to him, & probably shall do so.

It would have been highly gratifying to us, if you & Mrs. Madison had extended your Journey thus far. When will the Time come, that you will find sufficient Leisure, sufficiently good Roads, & sufficient Resolution for such an Excursion? The last is the only Desideratum, & when another good Opportunity offers, we shall not readily forgive the Want of it.
You recollect the Water Bellows, which you spoke of when I was with you. Lately a Drawing of one has been sent to me. It is a most ingenious Application of Water to a new Purpose; & might be very advantageously, I should think, made Use of by your Smith, as he is so near to a small Stream. Yesterday, I made the Experiment with a few domestic Utensils, in order to determine, from whence the abundant Supply of air came. This you recollect was our Difficulty. The Result is, that the Air is seperated from the Water, as it falls against an oblique Board placed in the Air Chest, & not driven, or pressed into the Chest by the Fall of the Water thro’ the Atmosphere; for the Effect is the same, whether the Fall thro’ the Atmosphere be entirely prevented, or increased as high as a Man’s Head. This was my Apparatus.
 A C B is a Pail, D C E, a Tin Cannister, about 10 Inches in length, V, at Top a Funnel, D F, the oblique Board upon which the Water falls, when poured into The Funnel. G, a Pipe thro’ which the Air passes; H, a Hole in the Cannister, about the Size of the lower End of the Funnel. Now by pouring Water into the Funnel, it will rise in the Cannister, & also in the Pail to the Dotted Line I & then, run over the Edges of the Pail. As soon as the Water ascends to that Height, a current of Air issues thro G. & continues as long as you keep the Funnel full of Water; & with the same Force, whether you pour the Water from a greater, or a less Height unless the Water falls thro a long tube, & then the Air is increased. From this simple Apparatus, I think I shall be able to solve the different Phænomena, which this new Invention presents. I mean, next, to examine the Nature of the Air disengaged. Whether this Machinery be of Amr. Invention, I have not heard, tho’ it seems to have been known for 6 or 7 years past.
I have just received from Rumford, a Pamphlet, containing the Charter, Laws, Object Etc of the royal, national Institution of G. Britain. It’s Object is the Improvement of all Kinds of Machines, & to promote the just Application of Philosophical Principles to useful Purposes. The ablest Men are engaged to give Lectures in natural Philos. & Chemistry. Our College is invited to assist in the laudable Object. You see how they tread in the Steps of French Genius. A Kind of Apology is made for the Name, & they say they took it from the Instituto, long established at Bologna.
Will it not be a strange Vagary in Fortune to place Burr in the presidential Chair? I can hardly suppose such an Event possible; & yet so various are Reports, that I fear, our Friend Jefferson is not so sure of it, as America, or the great Majority of the People would have him to be.
